UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 13-7005


CALVIN L. GADDY, a/k/a Calvin Lyndale Gaddy,

                Plaintiff - Appellant,

          v.

MR. ROBERT WARD; MRS. ANN HALLMAN; WARDEN LARRY CARTLEDGE;
AMY MACHANN, FSS #; ATTORNEY GENERAL’S OFFICE; DONALD
ALTMAN, Perry C. I., SCDC #261468,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Anderson. Joseph F. Anderson, Jr., District
Judge. (8:12-cv-03549-JFA-JDA)


Submitted:   August 22, 2013                 Decided:   August 27, 2013


Before MOTZ, DIAZ, and FLOYD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Calvin L. Gaddy, Appellant Pro Se.    Steven Michael Pruitt,
MCDONALD, PATRICK, POSTON, HEMPHILL & ROPER, LLC, Greenwood,
South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Calvin L. Gaddy seeks to appeal the district court’s

order adopting the magistrate judge’s report and recommendation

and dismissing Gaddy’s 42 U.S.C. § 1983 (2006) complaint as to

one     of     the        named   defendants.             This      court    may        exercise

jurisdiction only over final orders, 28 U.S.C. § 1291 (2006),

and     certain       interlocutory         and       collateral     orders,       28    U.S.C.

§ 1292 (2006); Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus.

Loan Corp., 337 U.S. 541, 545-46 (1949).                         The order Gaddy seeks

to    appeal         is     neither     a    final       order      nor     an     appealable

interlocutory or collateral order.                       Accordingly, we dismiss the

appeal for lack of jurisdiction.                         We deny Gaddy’s motion for

leave to file newly-discovered evidence and motion for default

judgment.       We dispense with oral argument because the facts and

legal    contentions          are     adequately        presented     in    the     materials

before       this    court     and    argument        would   not    aid    the    decisional

process.

                                                                                    DISMISSED




                                                  2